—Appeal by the defendant from a judgment of the County Court, Suffolk County (D’Amaro, J.), rendered December 21, 1988, convicting him of burglary in the second degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is aifirmed.
We find no merit to the defendant’s contention that the prosecution failed to prove his guilt beyond a reasonable doubt. The evidence established that a skylight of the home that was burglarized was pried open and that a lawn chair was used to gain access to the skylight. The defendant’s fingerprints were found on the lawn chair. Further, the defendant’s fingerprints were found on a piece of molding that had been removed from around the back door of the home. There was no indication that the fingerprints were placed there innocently. Thus, the only explanation for the presence of the defendant’s fingerprints under such circumstances was that he left the prints while burglarizing the home (see, People v Vasquez, 131 AD2d 523). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of the crimes charged. *646Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Eiber and Miller, JJ., concur.